NOT FOR PUBLICATION
                                                                          FILED
                    UNITED STATES COURT OF APPEALS
                                                                          MAR 03 2016

                            FOR THE NINTH CIRCUIT                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




FEDERAL TRADE COMMISSION,                        No. 12-56665

              Plaintiff - Appellee,              D.C. No. 2:09-cv-04719-JHN-CW

 v.
                                                 MEMORANDUM*
JOHN BECK AMAZING PROFITS, LLC,
a California limited liability company,

              Defendant,

  and

JOHN BECK, an individual,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                  Jacqueline H. Nguyen, District Judge, Presiding

                      Argued and Submitted February 9, 2015
                               Pasadena, California

Before: CALLAHAN, WATFORD, and OWENS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                              Page 2 of 3
       1. No genuine issues of material fact precluded the district court from

granting summary judgment to the Federal Trade Commission (FTC).

       First, no reasonable jury could fail to find that defendant John Beck

“‘participated directly’ in the acts in question.” FTC v. Garvey, 383 F.3d 891, 900

(9th Cir. 2004) (quoting FTC v. Publishing Clearing House, Inc., 104 F.3d 1168,

1170 (9th Cir. 1997)). Beck concedes that he appeared in infomercials as the John

Beck product’s spokesman and that he wrote at least some of the materials sent to

consumers, which were clearly misleading. (Beck does not argue otherwise.)

       Second, the undisputed facts establish that Beck was at least recklessly

indifferent to the truth or falsity of the misrepresentations he made. See id. Beck

starred in an infomercial in which he touted how “easy” it was to “purchase”

properties for “pennies on the dollar” using his tax-sale real estate system, stating

that the system “sounds too good to be true.” But dozens of consumer witnesses

testified that it was “difficult or impossible” to find tax sales in their area or earn

substantial money using the system, and less than two percent of consumers made

any money at all. Plus, Beck admitted that he purchased homes using his system

“very infrequently,” that he knew of fewer than five individuals who had acquired

title to homes like the ones in the informercials using his system, and that

consumers needed to take elaborate and time-consuming steps before purchasing
                                                                          Page 3 of 3
properties at tax sales. Beck’s bare assertion that his statements were “accurate in

the context of the materials he, himself, had authored” does not undermine the

district court’s conclusion that he was incapable of substantiating his

representations. See Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497 (9th Cir.

2015); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000).

      2. For the reasons stated in FTC v. Gugliuzza, __ F.3d __ (9th Cir. 2016),

the district court did not abuse its discretion in imposing $113,374,305 in equitable

monetary relief. Even though that amount exceeds the unjust gains Beck

personally received, it was permissible to impose liability for that amount jointly

and severally under the FTC Act.

      AFFIRMED.